The controversy arises under the following clause in the will:
“I give and bequeath to my daughter, Lilly Ann Broad, all that certain [real estate] subject to my said daughter paying to my wife $1,000; the title to said piece of land shall pass to my said daughter upon payment of said sum, and not until she pays said sum to my said wife.”
The executrix has collected the rents and has paid taxes and street assessments on this lot. The receipts exceed the disbursements.
By the Court:
By this will the title does not pass to Lilly until the payment of the $1,000. The right to the *189rents and the duty of bearing the burden of taxation follow the title; and until the title passes, the right to the rents is in the estate. Lilly can have the rents only from the time of paying the $1,000.
Objections to the account overruled.